                                    UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND
         CHAMBERS OF                                                             101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                      BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                          (410) 962-7780
                                                                                      Fax (410) 962-1812


                                                     April 16, 2019

    LETTER TO COUNSEL

           RE:      Amber G. v. Commissioner, Social Security Administration;
                    Civil No. SAG-18-1311

    Dear Counsel:

            On May 4, 2018, Plaintiff Amber G. petitioned this Court to review the Social Security
    Administration’s (“SSA’s”) final decision to deny her claim for Supplemental Security Income.
    ECF 1. I have considered the parties’ cross-motions for summary judgment, and Plaintiff’s
    reply. ECF 16, 18, 19. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018).
    This Court must uphold the decision of the SSA if it is supported by substantial evidence and if
    the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater,
    76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny both motions, reverse the
    judgment of the SSA, and remand the case to the SSA for further analysis pursuant to sentence
    four of 42 U.S.C. § 405(g). This letter explains my rationale.

            After a prior denial, Plaintiff protectively filed her claim for benefits on June 20, 2014,
    alleging an onset date of January 15, 2013. Tr. 250-55. Her claim was denied initially and on
    reconsideration. Tr. 124-37, 139-52. A hearing was held on December 6, 2016, before an
    Administrative Law Judge (“ALJ”). Tr. 73-100. Following the hearing, the ALJ determined that
    Plaintiff was not disabled within the meaning of the Social Security Act during the relevant time
    frame. Tr. 13-26. The Appeals Council (“AC”) denied Plaintiff’s request for further review, Tr.
    1-6, so the ALJ’s decision constitutes the final, reviewable decision of the SSA.

            The ALJ found that Plaintiff suffered from the severe impairments of “pectus chest wall
    deformity, migraine disorder, reactive airway disorder/asthma, carpal tunnel syndrome,
    degenerative disc disease, scoliosis, syncope episodes, obesity, a knee impairment, panic
    disorder, borderline intellectual functioning, a mood disorder, attention deficit hyperactivity
    disorder (ADHD), bipolar disorder, generalized anxiety disorder, major depressive disorder, and
    personality disorder.” Tr. 15. Despite these impairments, the ALJ determined that Plaintiff
    retained the residual functional capacity (“RFC”) to:

           perform light work as defined in 20 CFR 416.967(b) with the following
           limitations: occasional climbing ramps and stairs, no climbing ladders, ropes or
           scaffolds, occasional balancing, stooping, kneeling, crouching and crawling, and
           frequent handling with the dominant left hand. She is limited to no exposure to
           workplace hazards such as unprotected heights and dangerous moving machinery,
           with no operational control of moving machinery, and only occasional exposure
Amber G. v. Commissioner, Social Security Administration
Civil No. SAG-18-1311
April 18, 2019
Page 2

       to irritants such as fumes, odors, dust, gases, and poor ventilation. Moreover, she
       is limited to simple, routine tasks, in entry level unskilled work in a low stress
       position defined as only occasional independent decision making and changes in
       the work setting, no interaction with the public, and only occasional interaction
       with coworkers and supervisors.

Tr. 18. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff had no past relevant work, but could perform other jobs existing in the national
economy. Tr. 25-26. Therefore, the ALJ concluded that Plaintiff was not disabled. Tr. 26.

       Plaintiff makes two primary arguments on appeal: (1) that the ALJ did not properly
consider her diagnosis of fibromyalgia; and (2) that the ALJ’s RFC assessment was flawed and
runs afoul of the Fourth Circuit’s decision in Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir.
2015). I agree that the ALJ’s analysis did not comply with Mascio, and I therefore grant remand
under sentence four.

        Beginning with the successful argument, in Mascio, the United States Court of Appeals
for the Fourth Circuit determined that remand was appropriate for three distinct reasons,
including, as pertinent to this case, the inadequacy of the ALJ’s evaluation of “moderate
difficulties” in concentration, persistence, or pace. Id. At step three of the sequential evaluation,
the ALJ determines whether a claimant’s impairments meet or medically equal any of the
impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (2017). Listings 12.00 et seq.
pertain to mental impairments. 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00 (2017). The relevant
listings therein consist of: (1) “paragraph A criteria,” which consist of a set of medical findings;
(2) “paragraph B criteria,” which consist of a set of impairment-related functional limitations;
and (3) “paragraph C criteria,” which relate to “serious and persistent” disorders lasting at least
two years with a history of ongoing medical treatment and marginal adjustment. Id. §§ 12.00(A),
(G). A claimant’s impairments meet the listings relevant to this case by satisfying either the
paragraph A and paragraph B criteria, or the paragraph A and paragraph C criteria. Id. §
12.00(A).

       Paragraph B consists of four broad functional areas assessing the ability to: (1)
understand, remember, or apply information; (2) interact with others; (3) concentrate, persist, or
maintain pace; and (4) adapt or manage oneself. Id. § 12.00(A)(2)(b). The functional area of
concentration, persistence, or pace “refers to the abilit[y] to focus attention on work activities
and stay on task at a sustained rate.” Id. § 12.00(E)(3).

         The ALJ employs the “special technique” to rate a claimant’s degree of limitation in each
area, based on the extent to which the claimant’s impairment “interferes with [the claimant’s]
ability to function independently, appropriately, effectively, and on a sustained basis.” 20 C.F.R.
§§ 416.920a(b), (c)(2) (2017). The ALJ uses a five-point scale to rate a claimant’s degree of
limitation in the four areas: none, mild, moderate, marked, or extreme. Id. § 416.920a(c)(4). A
moderate limitation signifies the claimant has only a fair ability to function in the relevant area of
mental functioning. 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00(F)(2)(c) (2017).
Amber G. v. Commissioner, Social Security Administration
Civil No. SAG-18-1311
April 18, 2019
Page 3


        The Fourth Circuit remanded Mascio because the hypothetical the ALJ posed to the
VE—and the corresponding RFC assessment—did not include any mental limitations other than
unskilled work, despite the fact that, at step three of the sequential evaluation, the ALJ
determined that the claimant had moderate difficulties in maintaining concentration, persistence,
or pace. 780 F.3d at 637-38. The Fourth Circuit specifically held that it “agree[s] with other
circuits that an ALJ does not account for a claimant’s limitations in concentration, persistence,
and pace by restricting the hypothetical question to simple, routine tasks or unskilled work.” Id.
at 638 (quoting Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)) (internal
quotation marks omitted). In so holding, the Fourth Circuit emphasized the distinction between
the ability to perform simple tasks and the ability to stay on task, stating that “[o]nly the latter
limitation would account for a claimant’s limitation in concentration, persistence, or pace.” Id.
Although the Fourth Circuit noted that the ALJ’s error might have been cured by an explanation
as to why the claimant’s moderate difficulties in concentration, persistence, or pace did not
translate into a limitation in the claimant’s RFC, it held that absent such an explanation, remand
was necessary. Id.

       At step three in the instant case, the ALJ found that Plaintiff had moderate limitations
maintaining concentration, persistence, or pace. Tr. 17. The ALJ’s analysis stated:

        The claimant contended that she has limitations in concentrating generally,
        concentrating longer than 20 minutes before requiring a break, following
        instructions, and completing tasks. On the other hand, the claimant said that she
        is also able to play games and she is able to handle her own medical care.
        Additionally, the medical record showed the claimant had no more than a slight
        reduction in her ability to pay attention and concentrate on examination.

Id. (internal citations omitted).

        The RFC analysis contains a summary of Plaintiff’s mental health treatment records. Tr.
22-23. The ALJ summarized the records by describing them as reflecting “minimal reports of
symptoms, minimal clinical findings, and intermittent and conservative treatment.” Tr. 23. In
the step three section of the opinion and in the RFC assessment, the ALJ provided no specific
analysis regarding his reasons for finding that Plaintiff has a moderate limitation in
concentration, persistence, or pace, instead of mild or no limitation, which would be more
aligned with the summary quotation above. Although the ALJ is not required by Mascio to
provide that type of explanation, without one, I am unable to understand the nature of Plaintiff’s
moderate limitation, and to determine whether the ALJ’s RFC assessment had to incorporate
specific conditions to accommodate it.1 In fact, the ALJ offered no explanation as to how any of

1
  In fact, nothing in the ALJ’s step three analysis refutes Plaintiff’s assertion that she cannot concentrate
longer than 20 minutes before needing a break. Tr. 17. An ability to play games and to concentrate
during isolated tasks within an examination is not inconsistent with her contention that she is limited to
concentrating only in 20 minute segments. To the extent the ALJ credits Plaintiff’s assertion, further
Amber G. v. Commissioner, Social Security Administration
Civil No. SAG-18-1311
April 18, 2019
Page 4

the limitations included in the RFC assessment were specifically designed to address
concentration, persistence, or pace, or whether no such limitations were required. The restriction
to “simple, routine tasks, in entry level unskilled work,” Tr. 18, is directly analogous to the
language deemed insufficient in Mascio, and addresses only the inability to perform complex
tasks, not the ability to sustain work over a full eight-hour workday. Additionally, the RFC
limitations to a “low stress position defined as only occasional independent decision making and
changes in the work setting, no interaction with the public, and only occasional interaction with
coworkers and supervisors,” Tr. 18, appear designed to address Plaintiff’s limitations in the three
paragraph B criteria other than the ability to concentrate, persist, or maintain pace. See 20 C.F.R
Pt. 404, Subpt. P, App. 1, § 12.00(E) (providing an example of the ability to understand,
remember, or apply information as “using reason and judgment to make work-related decisions,”
defining the ability to interact with others as the ability to “relate to and work with supervisors,
co-workers, and the public,” and providing an example of the ability to adapt or manage oneself
as “adapting to changes”). Without any analysis provided by the ALJ, I am unable to ascertain
whether the RFC assessment would permit a person with Plaintiff’s limitations to sustain a
competitive pace, with only normal breaks. In light of these inadequacies, I must remand the
case to the SSA for further analysis consistent with the Fourth Circuit’s mandate in Mascio. In
remanding for additional explanation, I express no opinion as to whether the ALJ’s ultimate
conclusion that Plaintiff is not entitled to benefits is correct.

        Plaintiff’s other argument is less persuasive. Without question, the ALJ did not reference
SSR 12-2p while determining that Plaintiff’s diagnosis of fibromyalgia was non-severe. Tr. 16.
However, an overall review of the medical record does not evidence either a concrete basis for
the fibromyalgia diagnosis, which appears only to be contained in isolated notes from a mental
health provider, see, e.g., Tr. 395, or any specific treatment for fibromyalgia symptoms. Most of
Plaintiff’s medical records, listing her historical diagnoses, do not mention fibromyalgia at all.
Because the case is being remanded on other grounds, however, the ALJ should use SSR 12-2p
to evaluate the fibromyalgia diagnosis, and should determine whether any additional discussion
is warranted.

       For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, ECF 16, is
DENIED, and Defendant’s Motion for Summary Judgment, ECF 18, is DENIED. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to
inadequate analysis. The case is REMANDED for further proceedings in accordance with this
opinion. The Clerk is directed to CLOSE this case.




limitation in the RFC assessment is likely required. To the extent the ALJ discredits Plaintiff’s assertion,
the ALJ should explain why.
Amber G. v. Commissioner, Social Security Administration
Civil No. SAG-18-1311
April 18, 2019
Page 5

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                 Sincerely yours,

                                                            /s/

                                                 Stephanie A. Gallagher
                                                 United States Magistrate Judge
